Citation Nr: 1130835	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for generalized anxiety disorder.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of acromioclavicular separation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a March 2008 hearing held by the undersigned sitting at the RO, a transcript of which is associated with the claims file.

The reopened issues of entitlement to service connection for generalized anxiety disorder and entitlement to service connection for residuals of acromioclavicular separation of the left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An April 1990 rating decision initially denied service connection for entitlement to service connection for generalized anxiety disorder, and it was most recently denied in an August 2002 rating decision which was not appealed.

2.  Evidence received since the time of the final August 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for generalized anxiety disorder.

3.  A July 1993 rating decision initially denied service connection for residuals of acromioclavicular separation of the left shoulder, and it was most recently denied in an August 2002 rating decision which was not appealed.

4.  Evidence received since the time of the final August 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of acromioclavicular separation of the left shoulder.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for generalized anxiety disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of acromioclavicular separation of the left shoulder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate their claims, and redefined its duty to assist them in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Generalized Anxiety Disorder

The RO denied service connection for generalized anxiety disorder in April 1990, and notified the Veteran of the decision in June 1990.  The rating decision was not appealed and that decision is final.  Compare 38 U.S.C.A. § 3008 (West 1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) to 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the April 1990 denial was that no psychiatric disorder was shown in service, and the currently diagnosed psychiatric disorder was not related to service.  July 1993, March 1999, and August 2002 rating decisions declined to reopen that issue; the Veteran did not perfect an appeal with respect to any of those decisions, and they are also final.  Compare 38 U.S.C.A. § 3008 (West 1988) and 38 U.S.C.A. § 7105 (West 1994) to 38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 1998, 2002, and 2010).  

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the August 2002 rating decision which is relevant to, and probative of, these matters.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  In cases such as the Veteran's, however, when there was more than one specified basis for the last final denial of a claim, new and material evidence is not required as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); 38 C.F.R. § 3.159(c) (4).

Since the August 2002 rating decision, evidence added to the record includes VA outpatient treatment records dated from August 2002 through June 2007, many of which became associated with the Veteran's claims file as a part of obtaining the records considered in his SSA disability determination.  It also includes private treatment records from the Kissimmee Medical Center, Access Behavioral Care, and Regional Orthopedics, as well as disability determinations and medical evaluations conducted specifically with respect to the Veteran's SSA application.  However, none of these records reflect that the Veteran had a psychiatric disorder in service, or that his currently diagnosed psychiatric disorder is related to service.

A November 2002 VA outpatient treatment record noted the Veteran's depression and anxiety over work-related matters, such that he believed he was going to be fired.  A March 2004 VA outpatient treatment record noted that the Veteran had an anxiety attack associated with his back pain.  A March 2006 VA outpatient treatment record diagnosed major depressive disorder, recurrent.  The remaining VA outpatient treatment records show treatment for major depressive disorder and anxiety disorder, among other psychiatric conditions, or simply list those disorders as continuing diagnoses.  The December 2007 SSA determination indicates that the Veteran's anxiety disorder was severe (having "more than a minimal effect upon the claimant's ability to perform work related activities"), but not so severe as to warrant SSA benefits on that basis.  Private treatment records dated in December 2005 note the Veteran's anxiety disorder, but do not provide any opinion as to its relationship to his military service.  

However, at his March 2008 Board hearing, the Veteran testified that he was treated for a psychiatric condition in service, beginning during overseas service in Germany and continuing through his separation from service, and then again at a VA facility beginning in 1999, within 2 or 3 months after service separation.  The Court of Appeals for Veterans Claims (Court) has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Routen v. Brown, 10 Vet. App. 183, 186, (1997).  Yet, for the purposes of reopening the Veteran's claim, the focus here is on his testimony as to inservice symptoms of and treatment for his acquired psychiatric disorder.  To that end, the Veteran is indeed competent to recall the symptoms he experienced, and to report his lay observations of the treatment he received.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The testimony provided at the March 2008 Board hearing, which the Board finds credible, provided new details as to his symptoms and treatment, and was significantly more specific than the previous statements of record.  For those reasons, the testimony is neither cumulative nor redundant.  Because it addresses one of the bases on which the claim was previously denied, it is sufficient with which to reopen the claim.  Shade, 24 Vet. App. at 117.

Ultimately, this evidence is "new," as it had not been previously considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been submitted, the issue of entitlement to service connection for generalized anxiety disorder must be reopened.

Left Shoulder Acromioclavicular Separation Residuals

The RO denied service connection for acromioclavicular separation residuals in July 1993, and notified the Veteran of the decision the same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 3008 (West 1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the denial was that the clinical and radiologic findings noted in the service treatment records were not related to the current clinical findings of record, such that the left shoulder disability shown on postservice examination was not the same disability as that shown in service.  March 1999 and August 2002 rating decisions declined to reopen that issue; the Veteran did not perfect an appeal with respect to either of those decisions, and they are also final.  March 1999, and August 2002 rating decisions declined to reopen that issue; the Veteran did not perfect an appeal with respect to any of those decisions, and they are also final.  Compare 38 U.S.C.A. § 7105 (West 1994), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) to 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans, 9 Vet. App. at 283.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the August 2002 rating decision which is relevant to, and probative of, this matter.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 513.  When there is more than one specified basis for the last final denial of a claim, new and material evidence is not required as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 117.

Since the August 2002 rating decision, evidence added to the record includes December 2004 and January 2006 VA outpatient treatment records showing severe neck pain radiating down left shoulder and back.  A January 2006 VA x-ray report showed no acute injury, status post old nonunion fracture of the distal clavicle and acromioclavicular joint separation.  May 2007 to August 2007 VA outpatient treatment records show treatment for left shoulder symptoms, to include pain; narcotics were intermittently prescribed.  The December 2007 SSA determination does not reflect that the Veteran's left shoulder disorder was considered so severe such that SSA benefits were warranted on that basis.

However, at his March 2008 Board hearing, the Veteran testified that in 1980 or 1981, during service, he injured his shoulder while playing sports; x-rays showed a clavicle separation.  He also testified that he was put on light duty twice for his shoulder, and that he had experienced symptoms, and received treatment, from the time of his injury through his service separation.  This testimony is sufficient evidence on which to the Veteran's claim, as the Veteran's statements as to the continuity of his symptoms are credible lay evidence that is both new and material.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Indeed, the Veteran's statements of continued symptomatology are probative evidence of a relationship between the left shoulder disability shown on in service and the one currently diagnosed.  That was the basis of the previous denial.  Although lay testimony as to medical causation cannot serve to reopen a claim, his testimony addresses continuity of symptomatology, not medical causation.  38 U.S.C.A. § 5108; Routen, 10 Vet. App. at 186.  

This evidence is "new," as it had not been previously considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been submitted, the issue of entitlement to service connection for residuals of acromioclavicular separation of the left shoulder must be reopened.



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for generalized anxiety disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of acromioclavicular separation of the left shoulder is reopened, and to that extent only, the appeal is granted.


REMAND

At his March 2008 Board hearing, the Veteran testified that he was treated for a psychiatric condition in service, beginning during overseas service in Germany and continuing through his separation from service, and then again at a VA facility beginning in 1999, within 2 or 3 months after service separation.  Review of the service treatment records reveals a September 1988 Client Intake/Screening Record, indicating that the Veteran was admitted for treatment of alcohol concerns, and a November 1988 Client Progress Report, reflecting that the Veteran had received both individual and group mental health counseling at the Army hospital at Bad Kissingen, Germany.  However, the records relating to the individual and group counseling are not of record; remand is required so that they can be obtained.

Further, the Veteran testified at his March 2008 Board hearing that he had been treated at several VA facilities for both of his claimed disabilities.  Review of the claims file reveals that of those VA treatment records he identified during his hearing, those that remain outstanding include treatment records from the Orlando Outpatient Clinic from 1989 to 1994, the South Texas Health Care System from 1994 to 1999 and from the Temple VA Medical Center's Anger Management Program.  These must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran has not yet been afforded a VA examination, during the current appeal period, to determine whether his left shoulder and psychiatric disabilities are related to his military service.  Although VA examinations have been conducted in the past, the new evidence submitted since the Veteran's most recent claim to be reopened includes both private and VA treatment records.  Section 4.1 of Title 38 of the Code of Federal Regulations provides that "[i]t is...essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  For a fully informed opinion to be obtained, new examinations must be conducted, so that a VA examiner is afforded the benefit of reviewing the entirety of the evidence of record.  

Accordingly, the issues of entitlement to service connection for generalized anxiety disorder and entitlement to service connection for residuals of acromioclavicular separation of the left shoulder are REMANDED for the following actions:

1.  Contact the National Personnel Records Center and request the Veteran's service treatment records for his period of service while stationed at Bad Kissingen, Germany, to include any inpatient or outpatient individual or group treatment for mental health concerns.  Document any negative replies for the record and so inform the Veteran.

2.  Obtain copies of all VA outpatient treatment records from the Orlando Outpatient Clinic from 1989 to 1994, the South Texas Health Care System from 1994 to 1999, and from the Temple VA Medical Center's Anger Management Program, and associate them with the claims file.  Document any negative replies for the record and so inform the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of his generalized anxiety disorder.  A copy of this Remand and the entire claims file must be made available in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  The examiner should conduct a complete history and diagnose any psychiatric disorders.  The examiner should offer an opinion as to whether the diagnosed generalized anxiety disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Any stated opinion should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

4.  Schedule the Veteran for a VA joints examination to determine the etiology of his left shoulder disorder.  The claims file must be made available in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion as to whether the Veteran's currently diagnosed left shoulder disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  Any stated opinion should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


